09/24/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0461


                                        DA 20-0461


 STATE OF MONTANA,
                                                                        FILE
                                                                        SEP 2 3 2020
              Plaintiff and Appellee,                                Bowen Greenwood
                                                                   Clerk of Supreme Court
                                                                      State of Montana •
       v.                                                            ORDER.

 NICOLE ABENICIA NOLI,

              Defendant and Appellant.



      Nicole Abenicia Noli moves this Court to appoint the Office of the State Public
Defender, pursuant to § 47-1-104(4)(c), MCA. As grounds, Noli states that she retained
counsel in her underlying crirninal case with her parents' financial assistance and that she
does not have such assistance for this appeal. She further states that she cannot afford an
attorney to represent her on appeal. Noli adds that she contemporaneously submitted a
financial application to the Office ofthe State Public Defender.
      Noli includes a copy of the July 20, 2020 Judgment and Order Deferring Sentence
from the Seventh Judicial District Court, Dawson County. Noli entered guilty pleas to
felony criminal possession of dangerous drugs (rnethamphetarnine) and misdemeanor
criminal possession of drug paraphernalia. The District Court deferred imposition of the
three-year term and imposed a suspended, six-month jail term for the misdemeanor. Noli
has a recent felony conviction, and she rnay be entitled to appointment of counsel in this
appeal. Section 46-8-103(1), MCA. Therefore,
      IT IS ORDERED that Noli's Motion for Appointrnent of Counsel is GRANTED.
      The Appellate Defender Division shall have thirty days from the date of this Order
within which to file either a Notice of Appearance or a Motion to Rescind this Order
appointing counsel. In the event the Appellant qualifies for appointed counsel, the
Appellate Defender Division shall immediately order transcripts.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Appellate Defender Division, to counsel ofrecord, and to Nicole Abenicia Noli personally.
      DATED this e. le-—day
                         GI of September,
                                             2020.
                                               For the Court,




                                                             Chief Justice